These four actions of trespass on the case for negligence arose out of an accident which occurred on July 13, 1928, in the town of Warwick. The cases were tried together and resulted in a verdict in each case for the defendant. The plaintiffs' motions for new trials having been denied the cases are in this court on plaintiffs' exceptions, (1) to rulings on the admission of evidence; (2) to the refusal of the trial justice to charge the jury as requested; (3) to the refusal of the trial justice to grant new trials.
The defendant is the owner of an automobile of the brougham type which he was driving late at night from Oakland Beach in the town of Warwick to his home in Woonsocket. With him in his car by his invitation were his wife, his brother, the plaintiff Leonidas Parenteau, the latter's wife, the plaintiff Amanda Parenteau, and his brother-in-law, the plaintiff Philippe Theroux who sat on the front seat with the defendant. The night was stormy and it was raining at the time of the accident. On the outskirts of the village of Conimicut the automobile ran into a tree and all of its occupants were injured. West Shore road, along which the defendant was driving his car, is what is called a tar macadam road, the traveled part of which is twenty-four feet in width. There was a shoulder on this road, between two and a half to three feet in width, constructed of sand and gravel, oiled and rolled and in condition for travel. There was no regularly built sidewalk with curbing paralleling the road but there was a path for pedestrians. *Page 265 
The tree with which the automobile of the defendant collided was between this path and the tar macadam roadway. This tree was 15 inches in diameter, its center was 3.4 feet from the edge of the tar macadam and the side of the tree nearest the tar macadam was 2.8 feet therefrom. If the shoulder be taken as three feet in width a part of the tree was within its limits and if its width be taken as 2.5 feet, one side of the tree was less than four inches from its outer edge. A photograph taken shortly after the accident and admitted as an exhibit shows what appears to be a bend in the outer edge of the shoulder near the base of the tree, indicating a narrowing of the shoulder at this point. There was testimony that the oiled shoulder extended to the base of the tree.
About fifty feet beyond this tree a street called Birchwood avenue leads into the West Shore road from the west. The defendant testified that when about two hundred or two hundred fifty feet away he saw the lights of an automobile coming out of Birchwood avenue. The plaintiffs Theroux and Leonidas Parenteau testified that this distance was about one hundred fifty feet. This automobile turned to the south and thus faced the defendant. There is a conflict of testimony as to whether the automobile which entered West Shore road to the left of the defendant crossed far enough to encroach upon defendant's side of the road. It is undisputed that the defendant was momentarily blinded by the lights of this car and turned his own car to the right onto the shoulder of the road and first saw the tree with which he collided when about fifteen or twenty feet therefrom. He immediately applied his brakes but could not stop his car in time to avert the collision.
On cross-examination, the defendant was asked: "Now I repeat the question: What did your wife say to you about the speed that you were going, or about being careful?" This question was excluded as being in conflict with Section 39 of Chapter 342, G.L., 1923, which makes any communication between husband and wife, during their marriage, *Page 266 
with certain exceptions, incompetent. The defendant had already testified that his wife warned him not to drive too fast and the plaintiff Theroux also testified to the same effect and told what the defendant said in reply to his wife's warning. If it was error to exclude the above question, and we express no opinion thereon, it was harmless error as the answer in another form was already before the jury. The defendant's exception to the exclusion of this testimony is therefore overruled. Hargraves
v. Ballou, 47 R.I. 186.
At the trial there was admitted in evidence a paper, signed by the plaintiffs Leonidas Parenteau and Amanda Parenteau, which contained statements as to the accident in some particulars inconsistent with the claim of these plaintiffs and thus was admissible as an admission against interest. As to the contention that owing to their lack of knowledge of the English language they did not know what the paper contained, this was a question for the jury who had the opportunity of seeing and hearing the witnesses and so were in a position to judge as to their knowledge of the contents of the paper which they admittedly signed. The exception to the admission of the document is overruled.
The trial justice charged the jury fully and correctly as to the law relating to these cases. Parties are not entitled to have a charge to the jury in their own language. Weisman v. Stone
(R.I.), 140 A. 912; Revens v. Berth (R.I.), 147 A. 751;McGarrity v. N.Y., N.H.  H.R.R. Co., 25 R.I. 269; McGowan
v. Court of Probate of Newport, 27 R.I. 394; Blake v. R.I.Co., 32 R.I. 213. It is sufficient if the substance of the request is included in the judge's charge. The exception to the refusal to charge as requested is overruled.
It is the contention of the plaintiffs that the defendant was driving at a negligent, if not reckless, speed under the conditions and that when blinded by the lights of the approaching car he should have slowed down so as to have been able to stop his car before hitting the tree. There is a conflict of evidence as to the speed at which the defendant was proceeding. The plaintiff Theroux testified that shortly *Page 267 
before the accident he cautioned the defendant about driving so fast and that the defendant's wife did the same. All of the testimony as to the speed of the car is based on an estimate as none of the witnesses observed the speed as indicated by the speedometer. From the evidence the jury could have found that the speed of the car was from twenty-five to forty miles an hour. A police officer, who saw the defendant's car about one thousand feet south of the place of the accident, testified "the machine was going along not at a great rate of speed." He estimated the speed to be about thirty-five miles. William Palmer, who was walking south along the path and was a witness to the accident, testified that the defendant wasn't going very fast but made no estimate of the miles per hour. The speed at which the defendant's car was driven and to what extent speed was a factor in contributing to the accident were questions for the jury.
Did the defendant fail to do what a reasonably prudent man would have done when he saw the car entering West Shore road from Birchwood avenue? The evidence is conflicting as to how far this car encroached on the defendant's side of the road. There is evidence from which the jury could have found that it went far enough to have caused the defendant to be reasonably apprehensive of a collision unless he turned his own car to the right. The defendant says that the other car made a wide turn and that he turned his own car a little to the right so he could see the end of the road where the black road stopped, obviously meaning the outer edge of the shoulder. On this phase of the case the trial justice says in his rescript, "The Court can not say that Parenteau failed to act as a reasonably prudent man would do under like circumstances when he swerved to his right to avoid a machine that appeared to be coming in his path."
The distance between the point where the defendant turned to his right and the tree is an important factor in these cases. There is no direct evidence on this point. Birchwood avenue is about fifty feet north of the tree. It *Page 268 
naturally took some time for the automobile coming out of said avenue to turn south, especially if it made a wide turn. The trial justice says, "The space between the point where Parenteau swerved to his right and the place where the tree stood was evidently very short." The plaintiff Philippe Theroux graphically described the situation as follows: "I see when the light make blind he turned the wheels, drive on the right a little bit, you know, and he go right straight, and the first thing, you know, the tree."
Was the defendant guilty as a matter of law when, blinded by the headlights of the approaching car, he did not reduce the speed of his car to a degree that would have enabled him to have brought it to a stop before hitting the tree? The defendant says that he took his foot off the accelerator; that the other car when it turned to the right made his road clear but he was then so near to the tree that he could not stop. Under certain conditions it would doubtless be the duty of a driver of an automobile when blinded by dazzling lights to have his car under such control that he would be able to bring it to an immediate stop. Hammond v. Morrison, 90 N.J.L. 15; Cole v. Wilson,127 Me. 316; House v. Ryder (Me.) 150 A. 487; Peasley v.White (Me.) 152 A. 530.
The presence of blinding lights is only one of the factors to be weighed by the jury along with other circumstances bearing on the general question of negligence. Ordinarily the question of negligence on the part of the driver of an automobile is a question of fact to be determined by the jury under proper instructions as to the commonly accepted standards of due care. The case must be very clear to warrant the court in holding the driver of an automobile to be negligent as a matter of law.Frowd v. Marchbank, 154 Wn. 634; Aubin v. Duluth StreetRailway Co., 169 Minn. 342; Denver Alfalfa Milling  ProductsCo. v. Erickson, 77 Colo. 583; Turpie v. Oliver, 21 Alberta L.R. 508.
In the instant case the defendant was driving late at night on a road on which there was not much traffic. When *Page 269 
he turned to the right to avoid possible danger of collision with the car entering West Shore road he did not turn far enough to go beyond the shoulder of the road nor did he continue to drive on said shoulder for any considerable distance. There is no evidence that he knew or should have known of the presence of the tree so near to the shoulder of the road and we cannot say as a matter of law that he was guilty of negligence in proceeding at a reasonable rate of speed under the conditions. It is a matter of common experience that drivers of automobiles at night have their vision temporarily obscured by the headlights of approaching cars. To hold that when temporarily blinded by headlights it is always the duty of the driver of an automobile to stop or to so reduce his speed as to be able to stop instantly would make driving at night on roads where there is any considerable traffic extremely difficult if not impossible. Other traffic conditions permitting, the driver of an automobile whose vision may be temporarily obscured by headlights of an approaching car may pass such car at a reasonable rate of speed without being negligent as a matter of law.
In support of their motions for new trials the plaintiffs filed affidavits of newly discovered evidence. These affidavits related to the condition of defendant's car after the accident. The purpose of this evidence was to show the severity of the impact of the car with the tree as bearing upon the question of the speed of defendant's car. This evidence is merely cumulative and there appears no reason why it could not have been obtained by due diligence before the trial and it was not error to refuse a new trial on this ground.
As is evident from his rescript, the trial justice gave plaintiffs' motions for new trials careful consideration and as we cannot say that he was clearly wrong plaintiffs' exceptions to his refusal to grant new trials must, under our well established rule, be overruled.
In each case all of the plaintiffs' exceptions are overruled and each case is remitted to the Superior Court for the entry of judgment on the verdict. *Page 270